6/0DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 6/03/2022, with respect to the rejection(s) of claim(s) 1-10 under USC 112/102/103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection have been made in view of Lu CN 107466148 A, included in IDS. New rejections are necessitated by amendments to the claims. Specifically, the claims have been amended to state a new electrode position and a drive voltage less than 20 Volts.  Claims 11-14 are new. This action is final. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and 13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lu CN 107466148 A.
With respect to claims 1-2, and 13 the reference discloses in the figures and English translation, discloses a water/liquid treatment device including a first electrode 1111 for generating plasma particles, separate from the water,  located such that it generates ionization plasma discharge in the air in chamber 1113 introduced through inlet 1114. A different electrode 1112 faces water in location 141 and also opposes the electrode 1111 across air gap 111. The is a similar arrangement on the opposing side including electrode 1122 facing water in location 141 and in electric communication with electrode 1121 across air gap 112.  The reference further discloses the orientation (making the electrode position a method step since the device is capable, orientation may be changed)  and location of components to be above or under or below to be embodied in the disclosure (specific implementation of examples).  The device includes drive circuit 12, a control module 13, a mixing mechanism 14, a power supply 15, voltage regulator 121, and the circuit controls a voltage V1 and a second voltage V2. The device is capable of creating a voltage of 20V or less and discloses the use of 12V. The second electrode 1111 is matched with the mixing mechanism 14 of pipe shape, both are connected to each other, and a first plasma particles generated by the plasma generator 111 and the second plasma particle is formed by the holes h into the mixing mechanism 14 in the pipeline. Therefore, the first electrode 1111 and the second electrode 1112 of the voltage difference, the section area of the hole h, the water flow speed and the flow rate to control the plasma generator 111 plasma generated by the intake air amount and amount.
Allowable Subject Matter
Claims 5-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not suggest nor fairly disclose:
measuring device that measures a current that flows through the liquid; a calculator that calculates an amount of collected charge based on a measurement result of the current measuring device, the amount of collected charge being an amount of charge flowing through the liquid; and a controller that controls the amount of collected charge;
the electron emitting element further includes: a second electrode; and an intermediate layer disposed between the first electrode and the second electrode, the intermediate layer having a predetermined volume resistivity from 1x 105 Q m to 1x 109 Q m; 
the electron emitting element further includes: a second electrode; and an intermediate layer disposed between the first electrode and the second electrode, the intermediate layer being formed with a silicone resin containing dispersed silver nanoparticles;  
a second electrode that is disposed so as to contact the liquid; and a second power supply that is respectively connected to the second electrode and the ground point.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774